DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/06/2019.The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Acknowledgement is made of applicants claim for foreign priority under 35 U.S.C. 119(a)-(d) and (f). The certified copy has been filed in parent application IN201821023578 filed on 06/25/2018. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1-3 and 5-9, 11-15, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Beckman(US10800040).

col 11 lines 11-26 disclosing a method for generating control policies “control system solutions” for robotic systems):
acquiring, via one or more hardware processors, a first set of information from a plurality of sources, wherein the first set of information comprises robotics domain knowledge corresponding to a plurality of robotics environments, and wherein the plurality of robotics environments comprise a real-time environment and a simulating environment (401)(Col 11 lines 11-26 disclosing acquiring a first set of information “ copy of the real-world environment and a system of robotic task performances” which is also understood to mean a plurality of environments since the environment can vary with each application and task. The plurality of environments comprises a simulating environment and a real-time environment, see col 11 lines 27-46).
extracting, based upon the first set of information, a second set of information via a solution description component, wherein the second set of information comprises one or more solution specifications corresponding to the plurality of robotics environments (402)(col 12 line 59- col 13 line 5 disclosing the second set of information “sequence of actions to perform a task” which correspond to the plurality of robotic environments cited above, the sequence of actions to perform a task is understood to mean  solution specifications);
col 12 line 59- col 13 line 5 disclosing the designing control policies with the second set of information which is understood to mean a design solution for the plurality of robotic environments); and
performing, based upon the one or more design solutions, a plurality of steps, wherein the plurality of steps comprise (404):
(i)    generating, via the solution synthesizer component, one or more control system solutions for the plurality of robotics environments, wherein the one or more control system solutions comprise an architectural design and a plurality of components for implementing the architectural design in the plurality of robotics environments (404(i))(col 12 line 59- col 13 line 5 disclosing generating the control policy”control solutions” for the plurality of environments, it further defines the sequence of tasks “architectural design” of the control policy); and
(ii)    generating, via the solution synthesizer component, one or more simulation models for executing a set of simulation activities in the simulating environment (404(ii))(col 13 lines 14-30 disclosing the trained policy “control policy” used in a simulation environment which is understood to mean generating a simulation model for executing the simulation activities in the simulating environment).

 (col 12 line 59- col 13 line 5 disclosing the designing control policies “synthesized design for control system” with the second set of information which is understood to mean a design solution for the plurality of robotic environments).

Regarding claim 3, Beckman teaches The method of claim 2, Beckman teaches wherein the synthesized design represents a synthesized solution for a set of multi-robots activities and tasks to be executed in each of the plurality of robotics environments(col 12 line 59- col 13 line 5 disclosing the design of a set of policies “synthesized solutions”  that cooperate to enable robotic system to perform multiple actions and tasks) .

Regarding claim 5, Beckman teaches The method of claim 1, wherein the generated one or more control system solutions are optimized, based upon the one or more simulation models, to extract a behavior model by the solution synthesizer component, and wherein the behavior model comprises a plurality of commands and a plurality of state transitions executing in the plurality of robotics environments(col 11 lines 26-47 disclosing the generated control system is simulated until the rate of success is reached “optimization”. Col 12 line 59- col 13 line 5 discloses, as covered in the previous claims, the multiple actions taken by the robot to perform a task which can be understood as the model includes state transitions).

Regarding claim 6, Beckman teaches The method of claim 5, wherein the optimization comprises performing a close loop verification by executing, based upon the behavior model, a set of task execution logs to validate the plurality of commands and the plurality of state transitions executing in the plurality of robotics environments(Col 3 lines 50-55 dislosing the use of feedback “close loop” to verify and optimize the control policy which as explained in previous citations include the set of tasks in a plurality of state transitions and robotic environments).

Claims 7, 13 and 8, 14 and 9, 15 and 11,17 and 12, 18 are rejected for similar reasons as claims 1, 2, 3, 5, 6. Beckman also discloses a system with memory storing instructions, one oe more communication interfaces, one or more hardware processor(col 13 lines 32-67).
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 4, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatenable by Beckman(US10800040) in view of Feniello(US20150331416) and Goldfain(US20180364711).

Regarding claim 4, Beckman teaches The method of claim 1 Beckman does not teach wherein the step of generating the one or more control system solutions comprises: generating, using a Domain Specific Language (DSL), a set of implementation codes corresponding to a plurality of Robots Operating Systems (ROS), wherein each of the plurality of ROS correspond to at least one of the plurality of robotics environments; generating, using the DSL, one or more configuration files corresponding to a plurality of robotic simulators, wherein each of the plurality of robotic simulators correspond to at least one of the plurality of robotics environments; and generating one or more design specifications corresponding to the generated synthesized design to verify the one or more control system solutions generated.
Feniello teaches wherein the step of generating the one or more control system solutions comprises:
(i)    generating, using a Domain Specific Language (DSL), a set of implementation codes ([0026] disclosing program instructions “implementation codes” using DSL;
[0036] disclosing in case of simulation the operator causes the objects to move on a display, this is understood as the DSL which is used to write the program fenerates configuration files to a plurality of robotic simulators which depend on the environments); and
(iii)    generating one or more design specifications corresponding to the generated synthesized design to verify the one or more control system solutions generated([0072] disclosing candidate robotic task programs are compared with expected outputs “design specifications” which is understood to mean verify the control solution by comparing the outcome to design specifications).
Beckman and Finiello are analogous art because they are in the same field of endeavor, robot control system. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Beckman to incorporate the teaching of Finiello of generating, using a Domain Specific Language (DSL), a set of implementation codes, generating, using the DSL, one or more configuration files corresponding to a plurality of robotic simulators, wherein each of the plurality of robotic simulators correspond to at least one of the plurality of robotics environments, generating one or more design specifications corresponding to the generated synthesized design to verify the one or more control system solutions generated. It would have been obvious to try in order to generate a software for a program code using available computer languages and simulating and verifying results to insure accuracy of the generated program.

Beckman as modified by Feniello does not teach corresponding to a plurality of Robots Operating Systems (ROS), wherein each of the plurality of ROS correspond to at least one of the plurality of robotics environments.
Goldfain teaches corresponding to a plurality of Robots Operating Systems (ROS), wherein each of the plurality of ROS correspond to at least one of the plurality of robotics environments([0044] disclosing software program developed using ROS which is understood to correspond to a plurality of robotic environments).
Beckman as modified by Finiello and Goldfain are analogous art because they are in the same field of endeavor, robot control system. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Beckman as modified by Finiello to incorporate the teaching of Goldfain of corresponding to a plurality of Robots Operating Systems (ROS), wherein each of the plurality of ROS correspond to at least one of the plurality of robotics environments in order to make it easier to write the software using the available resources of ROS.


Claims 10 and 16 are rejected for similar reasons as claim 4. Beckman also discloses a system with memory storing instructions, one oe more communication interfaces, one or more hardware processor(col 13 lines 32-67).

Conclusion
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure. The prior art cited in PTO-892 and not mentioned above disclose related devices and methods.
US20070233280 discloses an automatic control system generation for robots.
US20090187278 discloses an adaptive robot system with knowledge driven architechture.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMAD O EL SAYAH whose telephone number is (571)270-7734.  The examiner can normally be reached on M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MOHAMAD O EL SAYAH/Examiner, Art Unit 3664B 

/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664